DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: GATE DRIVING CIRCUIT HAVING A DUMMY PULL-DOWN TRANSISTOR TO SENSE CURRENT AND DRIVING METHOD THEREOF.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6, 10-11, 13-14 and 16  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al (U.S. Patent Pub. No. 2014/0225882; hereinafter referred to as Wu’882).

Regarding claim 1, Wu’882 discloses a display device comprising: 
a display panel (100) including at least one sub-pixel (pixels); and 
a gate driving circuit (110) configured to supply a gate signal (G1-GM) to the at least one sub-pixel through at least one gate line (G1-GM), (fig. 1, [0033-0034]), 
wherein the gate driving circuit (110) comprises: 
a gate output buffer circuit (1108 and 1118) including a pull-up transistor (T3) that controls a connection between a clock input node (CLK) and a gate output node (G(N)), and a pull-down transistor (T4) that controls a connection between a low level voltage node (VGL) and the gate output node (G(N)), (fig. 2, [0038, 0051 and 0058-0059]); 
a control circuit (1112) configured to control the gate output buffer circuit (i.e. control the gate of the pull-down switchT4), (fig. 2, [0038]); and 
a dummy pull-down transistor (T2) whose gate node is shared with a gate node of the pull-down transistor (T4), (fig. 2, [0052 and 0056]).

Regarding claim 3, Wu’882 discloses further comprising a compensation circuit (1116 and 120) configured to sense a current (I1) flowing through a source node of the dummy pull-down transistor (T2) or a voltage by the current, and to compensate for a power supply voltage (LVGL) applied to the control circuit (1112) according to the sensed current or voltage (I1), (figs. 2-3, [0045-0046]).

Regarding claim 4, Wu’882 discloses wherein the compensation circuit (1116) comprises: 
a sensing processing circuit (1116) configured to sense the current (I1) flowing through the source node of the dummy pull-down transistor (T2) or the voltage by the current (i.e. current detecting unit 1116 configured to detect the error current I1 passing through the first pull-down unit 1110 having switch T2); and 
a control device (120) configured to compensate for the power supply voltage (LVGL) according to the sensed current or voltage (i.e. control circuit 120 can adjust the second pull-down voltage LVGL), (figs. 2-3, [0045-0046]).

Regarding claim 6, Wu’882 discloses further comprising a controller (120) for controlling the gate driving circuit (110), wherein the control device (110) is implemented by the controller (110), (fig. 1, [0033]).

Regarding claim 10, Wu’882 discloses wherein the compensation circuit (1116 and 120) is included in the gate driving circuit (110), (fig. 2, [0037]).

Regarding claim 11, Wu’882 discloses a gate driving circuit (110), (fig. 1, [0033]), comprising: 
a gate output buffer circuit (1108 and 1118) including a pull-up transistor (T3) that controls a connection between a clock input node (CLK) and a gate output node (G(N)), and a pull-down transistor (T4) that controls a connection between a low level voltage node (VGL) and the gate output node (G(N)), (fig. 2, [0038, 0051 and 0058-0059]); 
a control circuit (1112) capable of controlling the gate output buffer circuit (i.e. control the gate of the pull-down switch T4), (fig. 2, [0038]); and 
a dummy pull-down transistor (T2) whose gate node is shared with a gate node of the pull-down transistor (T4), (fig. 2, [0052 and 0056]).

Regarding claim 13, please refer to claim 3 for details. 

Regarding claim 14, please refer to claim 4 for details. 

Regarding claim 16, please refer to claim 10 for details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu’882 in view of Wu et al (U.S. Patent Pub. No. 2019/0244578; hereinafter referred to as Wu’578).

Regarding claim 2, Wu’882 discloses wherein a power supply voltage (LVGL) applied to the control circuit (1112) is compensated for according to a driving time (i.e. current detecting unit 1116 adjust the down voltage LVGL when receiving an error signal), (fig. 2, [0045-0046]).
However, Wu’882 does not mention the power supply voltage is a direct current (DC).
In a similar field of endeavor, Wu’578 teaches wherein a power supply voltage (VSS) applied to the control circuit (110) is direct current (DC) (i.e. pull-down control circuit 114 generates a pull-down control signal Z according to a direct current low voltage level VSS and a reference voltage VGH for stabilizing the node P at a high voltage level), (fig. 3, [0025]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Wu’882, by specifically providing the direct current supply voltage, as taught by Wu’578, for the purpose of compensating leakage, [0005].

Regarding claim 12, please refer to claim 2 for details.

Reasons for Allowance
Claim 5, none of the prior art of record teaches alone or in combination the limitation “wherein the sensing processing circuit comprises: a sensing capacitor storing a sensing voltage according to the current flowing through the source node of the dummy pull-down transistor, an analog-to-digital converter configured to convert the sensing voltage stored in the sensing capacitor into sensing data in a digital form; and a sampling switch configured to control an electrical connection between the sensing capacitor and the analog-to-digital converter.”

	Claim 7, none of the prior art of record teaches alone or in combination the limitation “wherein the sensing processing circuit is included in at least one of the one or more source driver integrated circuits.”

Claim 8 is dependent upon claim 7 and is allowed for the reason set forth above in claim 7. 

Claim 9, none of the prior art of record teaches alone or in combination the limitation “wherein the one or more source driver integrated circuits comprises: selection switches selecting the at least one reference voltage line and a dummy line electrically connected with the dummy pull-down transistor; sample and holds respectively electrically connected with the selection switches, and configured to store a voltage at the specific node of the at least one driving transistor transmitted through the at least one reference voltage line and a sensing voltage of the dummy pull-down transistor sensed through the dummy line; an analog-to-digital converter configured to convert the voltage at the specific node of the at least one driving transistor transmitted through the at least one reference voltage line and the sensing voltage of the dummy pull-down transistor sensed through the dummy line, which are stored in the sample and holds, into sensing data in a digital form; and a sampling switch configured to electrically connect the sample and holds with the analog-to-digital converter.”

Claim 15 is similar to claim 5 and is allowed for the reason set forth above in claim 5. 

Claim 17, Wu’882 discloses a display device comprising: 
a display panel (100) including at least one sub-pixel; and 
a gate driving circuit (110) configured to supply a gate signal (G1-GM) to the at least one sub-pixel through at least one gate line, (fig. 1, [0033-0034]), 
wherein the gate driving circuit comprises: 
a gate output buffer circuit (1108 and 1118) configured to output the gate signal to the at least one gate line, the gate output buffer including: 
a pull-up transistor (T3) configured to output a clock signal (CLK) as the gate signal to the at least one gate line (G(N)) when the pull-up transistor is turned on, (fig. 2, [0067]); 
a pull-down transistor (T4) configured to output a low level voltage (VGL) to the at least one gate line (G(N)) when the pull-down transistor is turned on, (fig. 2 [0066]); and
a dummy pull-down transistor (T2), (fig. 2, [0052]).

	However, none of the prior art of record teaches alone or in combination the limitation “the dummy pull-down transistor turned on while the pull-down transistor is turned on, and the dummy pull-down transistor turned off while the pull-down transistor is turned off” as recited in claim 17.

	Claims 18-20 are dependent upon claim 17 and are allowed for the reason set forth above in claim 17. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/Primary Examiner, Art Unit 2691